
	
		I
		111th CONGRESS
		1st Session
		H. R. 3997
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Brady of
			 Pennsylvania (for himself and Mr. Daniel
			 E. Lungren of California) introduced the following bill; which was
			 referred to the Committee on House
			 Administration
		
		A BILL
		To permit each current member of the Board of Directors
		  of the Office of Compliance to serve for 3 terms.
	
	
		1.Additional Term for Members
			 of Board of Directors of Office of ComplianceNotwithstanding the second sentence of
			 section 301(e)(1) of the Congressional Accountability Act of 1995 (2 U.S.C.
			 1381(e)(1)), any individual serving as a member of the Board of Directors of
			 the Office of Compliance as of September 30, 2009, may serve for 3 terms.
		
